The charging of heavy goods vehicles for the use of certain infrastructures - Greening of transport and internalisation of external costs (debate)
The next item is the joint debate on the following reports:
by Mr El Khadraoui, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Directive 1999/62/EC on the charging of heavy goods vehicles for the use of certain infrastructures - C6-0276/2008 -, and
by Mr Jarzembowski, on behalf of the Committee on Transport and Tourism, on the greening of transport and the internalisation of external costs.
Mr President, Commissioner, ladies and gentlemen, I wish to come straight to the point and clear up a few misunderstandings. I have read from various sources that, by bringing in this Eurovignette Directive, we are trying to give the road transport sector the kiss of death in these economically difficult times. I have also read that we mean to make road pricing compulsory for all passenger cars in Europe.
The truth is, of course, that we do not mean to impose anything at all; on the contrary, we wish to offer a wide range of possibilities to help Member States who so desire to introduce, in their own time, the 'polluter pays' principle into the road transport sector. That is, we want to establish a framework, to lay down ground rules that Member States must observe if they wish to internalise external costs.
This should bring us one step closer to a more sustainable transport system. I wish to add straight away that this is no miracle cure. Very many more measures will have to be taken if we are to work wonders. If we do nothing, however - as the Commission is well aware - road transport will increase by 55% by 2020. We therefore have to do something.
What we are proposing here is a minor revolution in itself, if I may say so, but it is just a start, and will require an ambitious follow-up within a few years. With the help of the majority in the Committee on Transport and Tourism, we managed to draft a balanced, reasonable, coherent proposal. I should also like to thank everyone involved. It was not easy; points of view differed very widely. However, I hope that we retain this balance after tomorrow and thus send out a strong signal to the Council, which needs to draw up another common position.
What are the essential points? Firstly, which externalities are to be introduced into the system? We opted for the areas of air pollution, noise and congestion. Regarding the last of these, we have actually made a concession to the road transport sector by saying that countries wanting their systems to cover congestion should make a link with passenger cars. This is optional, not obligatory.
Secondly, on the subject of earmarking, we do not regard the revenue from these charges as an additional tax that is allowed to simply flow into State treasuries. Such revenue must be reinvested in the transport system with the aim of keeping external costs down. This must be the ultimate objective.
Thirdly, there is interoperability, which is vital, and I think the Commission still has some way to go in this regard. We want to prevent lorries having to take along 27 different tins in future in order to pay all the various tolls around Europe, and so I think that clear initiatives are needed to this end.
Fourthly, there must be the possibility of further action in future. Within a few years, an overview must be drawn up of the internalisation of external costs in all modes of transport. We must consider the possibility of adding other external costs, too, but we must also favour charging schemes based on kilometerage over time-based schemes.
Overall, the impact of all of this is actually limited. We estimate that the operational costs could rise by 3% if this Directive were to be applied in the field throughout Europe. Consequently, I wish to propose to my fellow Members that we stick with the package supported by the Committee on Transport and Tourism.
In other words, I do not support the amendments by the Group of the European People's Party (Christian Democrats) and European Democrats that seek to remove congestion from the system, nor can I support the amendments tabled by the Group of the Greens/European Free Alliance, no matter how appealing I find them. Let us preserve a coherent whole and take a step forward in this way.
Mr President, Mr Vice-President, ladies and gentlemen, let me begin by saying that the mobility of people and goods is quite simply of key importance to citizens' quality of life, growth and employment, the social and territorial cohesion of the European Union and for trade with third countries.
That is why the European Community quite simply needs an infrastructure that meets its needs and equitable transport rules for all modes of transport. Given that transport also has negative consequences for people and the environment, it must, of course, be further greened, in order, also, to play its role in fighting climate change.
However, I have to tell you, Mr Vice-President, that what you put forward to us as a basis document on the greening of transport was a little too sparse. I am sorry to say that there is no consistent overall plan and you leave everything open - everything is palmed off on subsidiarity. If you say that we have to green transport, that must apply throughout the European Union and cannot be made subject to the wishes of the Member States. It must then apply to everything from the railways to marine transport.
You cannot just pick out road transport - and, in fact, specifically only goods vehicle traffic - and then say 'we will leave it up to the Member States to decide whether or not they want to have road tolls.' If you want a fundamental change, you need to put forward an integrated plan for all means of transport - and that is something we made very clear in the committee. Then, however, you also have to do that with scientifically-based impact assessments that take account of the consequences for competition amongst means of transport, mobility costs and the competitiveness of Europe.
The second communication, on the internalisation of external costs, is another example of the compartmentalisation under your system, proposing something and yet not proposing it. As regards the internalisation of external costs, you again set out a great big handbook that provides a multiplicity of ways to perform calculations, but then, in the end, you say 'we will calculate according to a flat-rate value.' No one on earth could understand that. You also fail to take account of the contributions already made by the various means of transport, be it in the form of general taxation, petroleum tax or vehicle tax.
You know, it is the same story with the Eurovignette. My group agrees with the other groups that exhaust emissions and noise should be taken account of in the external costs and in the charging thereof. Congestion, though? Mr Vice-President, congestion is caused by an insufficient provision of infrastructure by the Member States. To give the Member States money for managing their own shortcomings would be downright madness.
What is more, you are very much aware of the fact that companies have long borne the costs of congestion, as it leads to higher wage costs and higher fuel costs. With that in mind, it must be said, Mr El Khadraoui, that it makes no sense to internalise the costs of congestion - quite the opposite, in fact. We must attempt to get rid of this congestion through the prudent upgrading of infrastructure and the deployment of intelligent transport information systems, yet we must not burden businesses, already struggling with rising costs, with additional costs in the form of road tolls. There is no point in that.
Mr Vice-President, your communication on noise protection measures on the railways is positive, in principle. As the man on the English-speaking street says, though, 'Where's the beef?' What are you actually proposing? You say there are many options. No, you are the Commission! You have the right and the duty to put forward proposals that we can then implement. That is why the Committee on Transport and Tourism is calling on you to actually table a proposal for a directive on the introduction of noise-related track access charges so that, by re-investing the money collected by means of such track access charges in the railway companies - including private companies - we will be able to help see new noise-reducing brakes actually installed. All of us in this House have a clear goal and that is that noise pollution by the railways must be eradicated. We want to promote the railways, but then their journey through the serene Rhine valley must also be effected in an environmentally sound manner. So help us do this - propose something really tangible!
Mr President, we have reached the end of yet another debate on a subject that I resolved to bring to the attention of this House as soon as I had obtained the support of Parliament, in other words, our aim of not imposing a new tax on European citizens. As far as the Commission is concerned, the fact that the new Eurovignette is optional is evidence that we are not imposing a new tax. Above all, the sums collected will not be generally earmarked for the budgets of the various Member States but will be allocated to make a difference in a particular sector, namely pollution, the internalisation of external costs and the construction of safer roads and infrastructure.
I wish to thank Parliament for the commitment it showed to the greening package, particularly with regard to the review of the Eurovignette directive. The draft adopted by the Committee on Transport and Tourism based on Mr El Khadraoui's report sends out a strong message to Member States because it proposes a more flexible framework that legally authorises the adoption of new instruments to combat negative effects within the transport sector and also within the parties involved in the sector. It does this by showing a political intent to gradually encourage the introduction of fair and effective tariff scales for the use of infrastructures whereby the polluter pays, instead of the taxpayer having to foot the bill.
I feel that the opinion approved by the Commission, which is under discussion today, reinforces the Commission's proposal in some key respects. As far as the allocation of resources is concerned, I believe the proposed amendments are consistent with our suggested approach, which aims to defend the allocation of revenue from tolls and reduce the external effects of road transport, and I believe I can support them. As far as the type of external effects that should be taken into account, I say no to CO2 but yes to taking congestion into account. A modulated congestion charge would allow us to fight climate change more effectively than if we applied a one-off tax on CO2. It is essential for the economic effectiveness of road transport and useful for ensuring sufficient income to fund new transport capacities and I believe that the compromise we achieved constitutes a sound basis for discussions with the Council. We must nonetheless take great care to ensure that the final result represents an encouragement to States rather than a deterrent and does not impose conditions that are too complicated to manage.
I harbour certain reservations, however, about the specific amendment concerning sensitive mountain areas. The Commission proposal already authorises a pollution cost multiplication factor known as the mountain correction factor. The fact that we simply authorised the addition of this tariff charge to the existing surcharge, decided in 2006 to fund the great tunnels through the Alps, amounts to a double tariff charge and this is an obstacle to achieving a single market in my opinion. Hence my puzzlement.
Now I would like to move on to Mr Jarzembowski's report on the communication accompanying the directive. As he clearly showed during his speech, Mr Jarzembowski is highly critical of the Commission's position: for once. we are not in agreement after all these years of working together. The report is clearly critical. I will attempt to concentrate on two points in particular, two points that I feel are crucial. I wish to stress, on the one hand, that the Commission has carried out an impact assessment that covers all transport methods and analyses the effects of the various internalisation options. I feel that this analysis lays the foundation for the internalisation strategy proposed by the Commission. On the other hand, the Commission has proposed a common internalisation framework based on a principle that concerns all transport methods and takes into account past initiatives. It is a pragmatic approach that respects the acquis communautaire and takes into account the recently adopted proposals - I am thinking of the extension of the ETS to aviation and the international agreements on aviation, the maritime sector and inland waterways. Of course we can debate whether or not the Commission's proposals go far enough, but I must stress the fact that the Commission has dealt with the topics it was asked to cover, in other words, an integrated plan to make transport greener, supported by specific legislative proposals.
I wish to end by bringing up one aspect on which the Commission and Parliament are in agreement: the need to find a legislative approach to the problem of noise pollution in the railway sector. The Commission will submit its proposals within the framework of the first railway package revision, due to be adopted in the autumn. We will, of course, be pleased to hear your suggestions on this matter.
Thank you, Mr Tajani. In your relations with Mr Jarzembowski, you will have seen how right Karl Marx was when he showed how people's institutional position also determines their political position on various subjects.
Mr President, the Committee on Industry, Research and Energy mainly looked into two aspects of this directive, the first of which was oil.
Of all the major world economies, Europe is the most dependent on the transport of goods using oil. Let us not deceive ourselves. Although the price of oil is going down at the moment, it is only because the global economy is shrinking. Once the economy starts to recover, we are once again going to see the same problems of oil shortages, and the European economy's main Achilles heel in the future will be our dependence on oil for the transport of goods.
The second aspect relates to technology and exports. If Europe introduces a relevant Eurovignette system, it will also promote the rise of European economic players. The United States, China, India and Indonesia are economies that will have the same problem as us. This is therefore an appeal for the implementation of an ambitious policy, both with regard to the internalisation of external costs to anticipate the necessary changes from oil and to promote European industry in all the technological apparatus surrounding the Eurovignette.
Mr President, Commissioner, our rapporteur, my esteemed fellow member, Mr El Khadraoui, began with some reassuring words. No European charges are to be imposed. Instead, the rapporteur is concerned with ground rules for the internal market, aiming to facilitate sustainable transport in Europe. However, the position he adopts as rapporteur gives Member States a licence to impose very high charges, up to a few euros per kilometre, with the congestion charge and the mark-up on top. Mr President, in the Commissioner's words, what we have here are not ground rules for the internal market but barriers to the internal market.
The Group of the European People's Party (Christian Democrats) and European Democrats wishes to make its position here today clear. We are staunch supporters of investment in sustainable transport. Therefore, the internalisation of external costs for air and noise pollution can count on our approval, provided the revenues are invested in making road transport cleaner - something that enjoys broad support. However, the proposed congestion charging and mark-up are a bridge too far for the PPE-DE Group. Congestion charging has a very limited impact on the environment and does not solve the problem of congestion, and would also constitute an extra heavy burden in these times of economic crisis, an extra burden on SMEs, which is also bad for employment.
The rapporteur has reached a compromise with the Group of the Alliance of Liberals and Democrats for Europe by making a link with passenger transport, which was crucial to obtaining their support. The Council will not accept that - so much is already clear. This puts the rapporteur in a position he himself wants but the ALDE Group does not.
Therefore, I should like to end my speech on behalf of the PPE-DE Group with an old saying: we may lose the battle, but that does not mean we have lost the war.